office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb presp-131029-18 uilc date date to daniel c munce associate area_counsel small_business self-employed from stephen tackney deputy associate chief_counsel employee_benefits cc tege eb subject health insurance costs of employee family members of 2-percent shareholders this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether an individual who is a 2-percent_shareholder of an s_corporation pursuant to the attribution_of_ownership rules under sec_318 of the internal_revenue_code is entitled to the deduction under sec_162 for amounts that are paid_by the s_corporation under a group_health_plan for all employees and included in the individual’s gross_income if the individual otherwise meets the requirements of sec_162 conclusion an individual who is a 2-percent_shareholder of an s_corporation pursuant to the attribution_of_ownership rules under sec_318 is entitled to the deduction under sec_162 for amounts that are paid_by the s_corporation under a group_health_plan for all employees and included in the individual’s gross_income if the individual otherwise meets the requirements of sec_162 presp-131029-18 facts an individual owns of an s_corporation which employs the individual’s family_member the family_member is considered to be a 2-percent_shareholder pursuant to the attribution_of_ownership rules under sec_318 the s_corporation provides a group_health_plan for all employees and the amounts paid_by the s_corporation under such group_health_plan are included in the family member’s gross_income law and analysis sec_1372 provides that for purposes of applying the income_tax provisions of the code relating to employee fringe_benefits an s_corporation shall be treated as a partnership and any 2-percent_shareholder of the s_corporation shall be treated as a partner of such partnership for purposes of sec_1372 the term 2-percent_shareholder is any person who owns or is considered as owning within the meaning of sec_318 on any day during the taxable_year of the s_corporation more than percent of the outstanding_stock of such corporation or stock possessing more than percent of the total combined voting power of all stock of such corporation sec_1372 sec_318 provides that an individual shall be considered as owning the stock owned directly or indirectly by or for i his spouse other than a spouse who is legally_separated from the individual under a decree of divorce or separate_maintenance and ii his children grandchildren and parents accident_and_health_insurance premiums_paid or furnished by an s_corporation on behalf of its 2-percent shareholders in consideration for services rendered are treated for income_tax purposes like partnership guaranteed payments under sec_707 of the code revrul_91_26 1991_1_cb_184 an s_corporation is entitled to deduct the cost of such employee fringe_benefits under sec_162 if the requirements of that section are satisfied taking into account the rules of sec_263 the premium payments are included in wages for income_tax_withholding purposes on the shareholder-employee’s form w- wage and tax statement but are not wages subject_to social_security and medicare taxes if the requirements for exclusion under sec_3121 are satisfied see sec_3121 ann 1992_5_irb_53 the 2-percent_shareholder is required to include the amount of the accident_and_health_insurance premiums in gross_income under sec_61 notice_2008_1 2008_2_irb_251 sec_106 provides an exclusion from the gross_income of an employee for employer- provided coverage under an accident_and_health_plan a 2-percent_shareholder is not an employee for purposes of sec_106 sec_1_106-1 sec_1372 accordingly the premiums are not excludible from the 2-percent shareholder- employee’s gross_income under sec_106 notice_2008_1 sec_162 allows an individual who is an employee within the meaning of sec_401 to take a deduction in computing adjusted_gross_income for amounts paid during the taxable_year for insurance that constitutes medical_care for the taxpayer his presp-131029-18 or her spouse and dependents the deduction is not allowed to the extent that the amount of the deduction exceeds the earned_income within the meaning of sec_401 derived by the taxpayer from the trade_or_business with respect to which the plan providing the medical_care coverage is established sec_162 also the deduction is not allowed for amounts during a month in which the taxpayer is eligible to participate in any subsidized health plan maintained by an employer of the taxpayer or of the spouse of the taxpayer sec_162 a 2-percent shareholder-employee in an s_corporation who otherwise meets the requirements of sec_162 is eligible for the deduction under sec_162 if the plan providing medical_care coverage for the 2-percent shareholder-employee is established by the s_corporation revrul_91_26 1991_1_cb_184 a plan providing medical_care coverage for the 2-percent shareholder-employee in an s_corporation is established by the s_corporation if the s_corporation makes the premium payments for the accident_and_health_insurance policy covering the 2-percent shareholder-employee and his or her spouse or dependents if applicable in the current taxable_year or the 2-percent_shareholder makes the premium payments and furnishes proof of premium payment to the s_corporation and then the s_corporation reimburses the 2-percent shareholder- employee for the premium payments in the current taxable_year if the accident_and_health_insurance premiums are not paid or reimbursed by the s_corporation and included in the 2-percent shareholder-employee’s gross_income a plan providing medical_care coverage for the 2-percent shareholder-employee is not established by the s_corporation and the 2-percent shareholder-employee in an s_corporation is not allowed the deduction under sec_162 notice_2008_1 in order for the 2-percent shareholder-employee to deduct the amount of the accident_and_health_insurance premiums the s_corporation must report the accident_and_health_insurance premiums_paid or reimbursed as wages on the 2-percent shareholder- employee’s form_w-2 in that same year in addition the shareholder must report the premium payments or reimbursements from the s_corporation as gross_income on his or her form_1040 u s individual tax_return notice_2008_1 pursuant to the rules described above an individual who is a 2-percent_shareholder of an s_corporation pursuant to the attribution_of_ownership rules under sec_318 is entitled to the deduction under sec_162 for amounts that are paid_by the s_corporation under a group_health_plan for all employees and included in the individual’s gross_income if the individual otherwise meets the requirements of sec_162 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
